NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHERIE MONARCH and JERRY           )
MONARCH,                           )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-340
                                   )
ON-X LIFE TECHNOLOGIES, INC.;      )
PATRICK A. CAMBIER, M.D.; and THE  )
HEART AND VASCULAR INSTITUTE       )
OF FLORIDA,                        )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Ryan J. Wynne of Slinkman, Slinkman, &
Wynne, P.A., Jupiter, for Appellants.

Kimberly S. Mello and Vitaly Kats of
Greenberg Traurig, P.A., Tampa; and
Jason H. Okleshen of Greenberg Traurig,
P.A., West Palm Beach, for Appellee ON-X
Life Technologies, Inc.

No appearance for remaining Appellees.



PER CURIAM.
          Affirmed.


SALARIO and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-